[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________           FILED
                                               U.S. COURT OF APPEALS
                            No. 11-12501         ELEVENTH CIRCUIT
                        Non-Argument Calendar        FEB 16, 2012
                      ________________________        JOHN LEY
                                                       CLERK
                 D.C. Docket No. 0:89-cr-06122-UNA-3

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellant,



                                 versus

MARIE LOUIS,

                                                    Defendant-Appellee.



                     ________________________

               Appeal from the United States District Court
                  for the Southern District of Florida
                     ________________________

                          (February 16, 2012)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:
         Marie Louis, a foreign national and former federal prisoner, appeals the

district court’s denial of her petition for a writ of error coram nobis, filed pursuant

to the All Writs Act, 28 U.S.C. § 1651. Relying on the Supreme Court’s then-

recent decision in Padilla v. Kentucky, 559 U.S.      , 130 S.Ct. 1473 (2010), Louis

sought to vacate her 1990 federal drug-trafficking conviction based on her trial

attorney’s alleged failure to advise her of the deportation consequences of

pleading guilty. After conducting a hearing concerning Louis’s plea and counsel’s

conduct at the time, the district court found that Louis failed to present sound

reasons for not seeking relief earlier, failed to demonstrate that her attorney did

not adequately advise her of the immigration consequences of pleading guilty, and

failed to establish that she suffered any prejudice as a result of counsel’s alleged

error.

         Louis now appeals, arguing that the district court abused its discretion by

denying her coram nobis petition because Padilla applies retroactively to cases on

collateral review and her former attorney failed to advise her that a guilty plea

would automatically subject her to deportation.

         We review the denial of coram nobis relief for an abuse of discretion.

United States v. Peter, 310 F.3d 709, 711 (11th Cir. 2002). A district court abuses

its discretion if it applies an incorrect legal standard, follows improper procedures,

                                            2
or relies on findings of fact that are clearly erroneous. United States v. Jordan,

582 F.3d 1239, 1249 (11th Cir. 2009). Nonetheless, issues that are not plainly and

prominently raised on appeal are deemed abandoned and will not be considered.

United States v. Jerigan, 341 F.3d 1273, 1283 n.8 (11th Cir. 2003). This includes

issues that are simply referenced in passing without substantive argument as to

their merits. Id.

      A writ of error coram nobis is “an extraordinary remedy of last resort

available only in compelling circumstances where necessary to achieve justice.”

United States v. Mills, 221 F.3d 1201, 1203 (11th Cir. 2000). The bar for coram

nobis relief is high, and the writ may issue only where (1) “there is and was no

other available avenue for relief,” and (2) “the error involves a matter of fact of the

most fundamental character which has not been put in issue or passed upon and

which renders the proceeding itself irregular and invalid.” Alikhani v. United

States, 200 F.3d 732, 734 (11th Cir. 2000). Furthermore, a district court may

consider a coram nobis petition only where “the petitioner presents sound reasons

for failing to seek relief earlier.” Mills, 221 F.3d at 1204.

      A petitioner asserting a claim of ineffective assistance of counsel must show

both that (1) counsel’s performance was deficient and (2) the deficient

performance prejudiced her defense. Strickland v. Washington, 466 U.S. 668, 687

                                           3
(1984). Before the Supreme Court issued its 2010 decision in Padilla, most

courts, including this one, held that counsel was under no constitutional obligation

to advise a client of the possible deportation consequences of pleading guilty. See,

e.g., Padilla, 559 U.S. at    , 130 S.Ct. at 1481 n.9 (collecting cases); see also

United States v. Campbell, 778 F.2d 764, 768-69 (11th Cir. 1985). In Padilla, the

Supreme Court rejected this view, holding that an attorney renders deficient

performance by failing to advise a non-citizen client that a guilty plea “carries a

risk of deportation.” 559 U.S. at        , 130 S.Ct. at 1486. The Supreme Court did

not, however, alter or address the prejudice requirement for obtaining relief, which

continues to demand a showing that there was a reasonable probability that, but

for counsel’s errors, the petitioner would not have pleaded guilty and would have

insisted on going to trial. See id. at      , 130 S.Ct. at 1478, 1483-84; Hill v.

Lockhart, 474 U.S. 52, 59 (1985).

      Circuits are split as to whether Padilla should be given retroactive effect to

convictions that became final prior to its issuance, pursuant to the principles set

forth in Teague v. Lane, 489 U.S. 288 (1984). See, e.g., Chaidez v. United States,

655 F.3d 684, 686 (7th Cir. 2011) (Padilla does not apply retroactively to cases on

collateral review); United States v. Orocio, 645 F.3d 630, 641 (3d Cir. 2011)

(Padilla does apply retroactively). And although this circuit has not addressed the

                                             4
issue, we need not do so here.

       In this case, the district court assumed that Padilla was retroactively

applicable but found that Louis failed to satisfy the prejudice prong of Strickland.

Louis fails to challenge this finding in her brief and thus has abandoned it.1

       Accordingly, Louis has not shown that the district court abused its

discretion in denying her petition, and we affirm the district court’s denial of her

petition for a writ of error coram nobis.

       AFFIRMED.




       1
         She has also abandoned any challenge to the district court’s alternate findings, each of
which standing alone would be a sufficient basis to deny relief.

                                                5